Title: From Thomas Jefferson to the Mississippi Territory Legislative Council, 29 December 1803
From: Jefferson, Thomas
To: Mississippi Territory Legislative Council


               
                   To the Legislative council of the Missisipi territory.
                  Washington Dec. 29. 03.
               
               I participate, fellow-citizens, in the satisfaction you express, in your address of the 19th. of November, on the result of the proceedings instituted for the relief of the states whose commerce lies through the channel of the Missisipi: and am happy in percieving the effects produced on your minds by the earnest attention of the General government to the interests of it’s Western portion. 
               By obtaining the exclusive navigation of the Missisipi we prevent the National dissensions which rival interests there would have been ever producing, & destroy the germ of future and inevitable wars. the country too which it waters opens an invaluable field for the surplus of our population in future times. 
               That nations should, in friendship & harmony, take liberal & dispassionate views of their interfering interests, and settle them by timely arrangements, of advantage to both undiminished by injuries to either, is certainly wiser than to yield to short-sighted passions, which, estimating neither chances nor consequences, prompt to measures of mutual destruction, rather than of mutual benefit. 
               I accept your congratulations with pleasure, & pray you to be assured of my great respect & consideration.
               
                  Th: Jefferson
               
            